       Case 1:19-cv-07767-LJL-KNF Document 110 Filed 04/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------- X
REKOR SYSTEMS, INC., Plaintiff and
Counterclaim-Defendant,
                                                                        ORDER
         -against-
                                                               19-CV-7767 (LJL) (KNF)
SUZANNE LOUGHLIN, HARRY RHULEN,
and JAMES SATTERFIELD, Defendants and
Counterclaim-Plaintiffs, and

CRISISRISK STRATEGIES, LLC,
Counterclaim-Plaintiff

         -against-

ROBERT A. BERMAN, EYAL HEN, JAMES
K. MCCARTHY, PAUL A.
 DE BARY, GLENN GOORD,
CHRISTINE HARADA, DAVID
HANLON, RICHARD NATHAN,
STEVEN D. CROXTON, FIRESTORM
SOLUTIONS, LLC, AND FIRESTORM
FRANCHISING, LLC, Counterclaim-
Defendants
------------------------------------------------------ X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        On April 6, 2021, plaintiff Rekor Systems, Inc., requested a conference to address a

discovery dispute involving the defendants’ failure to provide to the plaintiff a revised list of

search terms for discovery of electronically stored information. Docket Entry No. 108. On April

7, 2021, defendants Suzanne Loughlin, Harry Rhulen, and James Satterfield and counterclaim

plaintiff Crisis Risk represented to the Court that the revised list of search terms had been

provided to the plaintiff on that day. See Docket Entry No. 108. The defendants explained that




                                                           1
       Case 1:19-cv-07767-LJL-KNF Document 110 Filed 04/19/21 Page 2 of 2




the delay in providing the revised list of search terms was caused by their counsel’s “personal

and family health problems.”

        Given the defendants’ representation that the revised list of search terms has now been

provided to the plaintiff, it is not clear to the Court that a dispute still exists. The parties are

directed to meet and confer meaningfully regarding the defendants’ revised list of search terms.

If a dispute still exists that the parties are unable to resolve without Court intervention, the

parties shall file a joint letter that complies with Rule 2.A of the Court’s Individual Rules of

Practice.

Dated: New York, New York                                        SO ORDERED:




        April 19, 2021




                                                    2
